


110 HRES 720 EH: Providing for consideration of the bill

U.S. House of Representatives
2007-10-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 720
		In the House of Representatives, U.
		  S.,
		
			October 10, 2007
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 2895) to establish the National Affordable Housing Trust Fund in the
		  Treasury of the United States to provide for the construction, rehabilitation,
		  and preservation of decent, safe, and affordable housing for low-income
		  families. 
	
	
		That at any time after the adoption
			 of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII,
			 declare the House resolved into the Committee of the Whole House on the state
			 of the Union for consideration of the bill (H.R. 2895) to establish the
			 National Affordable Housing Trust Fund in the Treasury of the United States to
			 provide for the construction, rehabilitation, and preservation of decent, safe,
			 and affordable housing for low-income families. The first reading of the bill
			 shall be dispensed with. All points of order against consideration of the bill
			 are waived except those arising under clause 9 or 10 of rule XXI. General
			 debate shall be confined to the bill and shall not exceed one hour equally
			 divided and controlled by the chairman and ranking minority member of the
			 Committee on Financial Services. After general debate the bill shall be
			 considered for amendment under the five-minute rule. It shall be in order to
			 consider as an original bill for the purpose of amendment under the five-minute
			 rule the amendment in the nature of a substitute recommended by the Committee
			 on Financial Services now printed in the bill. The committee amendment in the
			 nature of a substitute shall be considered as read. All points of order against
			 the committee amendment in the nature of a substitute are waived except those
			 arising under clause 10 of rule XXI. Notwithstanding clause 11 of rule XVIII,
			 no amendment to the committee amendment in the nature of a substitute shall be
			 in order except those printed in the report of the Committee on Rules
			 accompanying this resolution. Each such amendment may be offered only in the
			 order printed in the report, may be offered only by a Member designated in the
			 report, shall be considered as read, shall be debatable for the time specified
			 in the report equally divided and controlled by the proponent and an opponent,
			 shall not be subject to amendment, and shall not be subject to a demand for
			 division of the question in the House or in the Committee of the Whole. All
			 points of order against such amendments are waived except those arising under
			 clause 9 or 10 of rule XXI. At the conclusion of consideration of the bill for
			 amendment the Committee shall rise and report the bill to the House with such
			 amendments as may have been adopted. Any Member may demand a separate vote in
			 the House on any amendment adopted in the Committee of the Whole to the bill or
			 to the committee amendment in the nature of a substitute. The previous question
			 shall be considered as ordered on the bill and amendments thereto to final
			 passage without intervening motion except one motion to recommit with or
			 without instructions.
		2.During consideration in the House of H.R.
			 2895 pursuant to this resolution, notwithstanding the operation of the previous
			 question, the Chair may postpone further consideration of the bill to such time
			 as may be designated by the Speaker.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
